DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “relay device” in claims 1-6 and 13-16; “storing unit” in claim 18; “notification unit” in claim 18; “transmission unit” in claim 19; and “designation unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormey, US 20050071239 A1, in view of Pauliac, US 20150149765 A1.

As per Claims 1 and 19-20, Tormey discloses:
- an information processing system (Figure 2A; paragraphs [0039]-[0040] (overall computing system));
- an information processing apparatus that performs a received processing request (Figure 2A; paragraph [0012] (user requests; vendors); paragraph [0043] (vendor websites));
- a relay device that relays the processing request performed by the information processing apparatus (Figure 2A; paragraph [0012] (user requests; vendors); paragraphs [0039]-[0040] (intermediary system server));
- a user terminal that transmits the processing request to the relay device (Figure 2A; paragraph [0012] (user requests; vendors); paragraphs [0039]-[0040] (customer device); paragraph [0057] (“The system server 350 receives requests from various customers and merchants, and ensures that the customer is properly registered in the system of the present invention.”));
- wherein the relay device transmits (via a transmission unit) the received processing request to the information processing apparatus capable of performing the processing request in a case of receiving the processing request from the user terminal, and designates (via a designation unit) a transmission destination of deficiency information and transmits the designated transmission destination to the user terminal in a case where there is the deficiency information among pieces of information required for performing the processing request (Figure 2A; paragraph [0012] (user requests; vendors); paragraphs [0039]-[0040]; paragraphs [0046]-[0048] (server contacts vendor about user request; the web-based handoff to the vendor site amounts to the system server sending vendor system contact information to the user, such as a link to the vendor site that gets selected); paragraphs [0072]-[0073] (customer may use intermediary until time to submit credit card information, at which point the user may send the credit card information directly to the vendor));
- the user terminal transmits the deficiency information to the transmission destination designated by the relay device (paragraphs [0046]-[0048] (server contacts vendor about user request; the web-based 
- a non-transitory computer readable medium storing a program causing a computer to execute (Figure 2A; paragraphs [0039]-[0040] (intermediary system server; software)).
Tormey fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device.  Pauliac discloses wherein the deficiency information is not possible to be acquired in the intermediate device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tormey such that the deficiency information is not possible to be acquired in the intermediate device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).

As per Claim 4, Tormey further discloses an information storing device that stores information regarding a user, wherein, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).
The modified Tormey fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device.  Pauliac further discloses wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Tormey such that the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).

As per Claim 7, Tormey further discloses wherein the deficiency information is individual information of a user (paragraphs [0072]-[0073]).

As per Claim 10, Tormey further discloses wherein the deficiency information is individual information of a user (paragraphs [0072]-[0073]).

As per Claim 13, Tormey further discloses wherein the relay device designates a transmission destination of the deficiency information, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).
The modified Tormey fails to disclose performing these functions by transmitting a processing program.  However, Tormey does disclose performing its functions in general by transmitting a processing program (paragraph [0055] (JAVA applets here, for example)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Tormey such that the invention performs these functions by transmitting a processing program; in doing so, the invention would be performing its functions in general by transmitting a processing program, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, Tormey further discloses wherein the relay device designates a transmission destination of the deficiency information, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).
The modified Tormey fails to disclose performing these functions by transmitting a processing program.  However, Tormey does disclose performing its functions in general by transmitting a processing program (paragraph [0055] (JAVA applets here, for example)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Tormey such that the invention performs these functions by transmitting a processing program; in doing so, the invention would be performing its functions in general by transmitting a processing program, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 17, Tormey further discloses wherein the processing program acquires the deficiency information and transmits the acquired deficiency information to a preset transmission destination, by being executed in the user terminal (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).




The following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormey in view of Pauliac in further view of Dunn, US 20070038765 A1.

As per Claim 2, Tormey further discloses wherein, in a case where the relay device transmits the processing request from the user terminal to the information processing apparatus, and instructs the user terminal to transmit information of a type among types of received information, as the deficiency information (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraphs [0072]-[0073]).
The modified Tormey fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device.  Pauliac further discloses wherein the deficiency information is not possible to be acquired in the intermediate device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Tormey such that the deficiency information is not possible to be acquired in the intermediate device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).
The modified Tormey fails to disclose the device receives information regarding a type of information required for performing the processing request from the information processing apparatus.  Dunn discloses the device receives information regarding a type of information required for performing the processing request from the information processing apparatus (paragraph [0097]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Tormey such that the device receives information regarding a type of information required for performing the processing request from the information processing apparatus, as 

As per Claim 3, Tormey further discloses wherein the relay device stores the type of information which is not possible to be acquired in the relay device, in advance, and the relay device instructs the user terminal to transmit information as the deficiency information in a case where the relay device receives information regarding the type of information required for performing the processing request from the information processing apparatus, and there is the information of the type among the types of the received information (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraphs [0072]-[0073]).
The modified Tormey fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device.  Pauliac further discloses wherein the deficiency information is not possible to be acquired in the intermediate device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Tormey such that the deficiency information is not possible to be acquired in the intermediate device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).

As per Claim 5, Tormey further discloses an information storing device that stores information regarding a user, wherein, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).
The modified Tormey fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device.  Pauliac further discloses wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Tormey such that the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).

As per Claim 6, Tormey further discloses an information storing device that stores information regarding a user, wherein, in a case where the relay device receives the processing request from the user terminal, the relay device instructs the user terminal to transmit information which is not held in the relay device among pieces of information required for performing the received processing request, as the deficiency information (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).
The modified Tormey fails to disclose wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device.  Pauliac further discloses wherein the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device (paragraphs [0080]-[0081] (“the intermediate servers between the terminal and the collection server do not have access to the users profile”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Tormey such that the deficiency information is not possible to be acquired in the intermediate device, including from an external storage device, as disclosed by Pauliac.  Motivation for the modification is provided by Pauliac in that this helps protect a user’s data (paragraphs [0016]-[0017]).



As per Claim 9, Tormey further discloses wherein the deficiency information is individual information of a user (paragraphs [0072]-[0073]).

As per Claim 11, Tormey further discloses wherein the deficiency information is individual information of a user (paragraphs [0072]-[0073]).

As per Claim 12, Tormey further discloses wherein the deficiency information is individual information of a user (paragraphs [0072]-[0073]).

As per Claim 14, Tormey further discloses wherein the relay device designates a transmission destination of the deficiency information, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).
The modified Tormey fails to disclose performing these functions by transmitting a processing program.  However, Tormey does disclose performing its functions in general by transmitting a processing program (paragraph [0055] (JAVA applets here, for example)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Tormey such that the invention performs these functions by transmitting a processing program; in doing so, the invention would be performing its functions in general by transmitting a processing program, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Tormey further discloses wherein the relay device designates a transmission destination of the deficiency information, the deficiency information is acquired, and causing the information processing apparatus to perform the processing request to the user terminal (Figure 2A; paragraph [0012]; paragraphs [0039]-[0040]; paragraph [0043]; paragraphs [0046]-[0048]; paragraph [0057]; paragraph [0059]; paragraphs [0072]-[0073]).
The modified Tormey fails to disclose performing these functions by transmitting a processing program.  However, Tormey does disclose performing its functions in general by transmitting a processing program (paragraph [0055] (JAVA applets here, for example)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Tormey such that the invention performs these functions by transmitting a processing program; in doing so, the invention would be performing its functions in general by transmitting a processing program, as disclosed by Tormey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tormey in view of Pauliac in further view of Official Notice.

As per Claim 18, the modified Tormey fails to disclose wherein a system component includes a storing unit which lists destinations which have given permission to be contacted, and a notification unit .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Salway, US 20130151291 A1 (system and method for building on-demand aviation trip);
b.  Sergio, US 20060229958 A1 (system, method, and computer program product for reconciling financial data from multiple sources).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628